FROM CHOWAN.
To prove their case, the plaintiffs called their cashier, who, upon hisvoir dire, stated that he was the surety of Pullen, the former cashier of the Edenton office; that the balance sought to be recovered in this action had accrued while Pullen was cashier; that Pullen's bond was then in suit, and if a recovery was effected of the defendant, the amount thus recovered would diminish the sum demanded by the plaintiffs of the sureties of Pullen.
MANGUM, J., overruled an objection to the competency of the witness, and permitted him to be examined in chief. He testified that he had drawn off the account and handed it to the defendant, who promised to pay it. A verdict was returned for the plaintiffs, and the defendant appealed.
This case may be simplified by considering Pullen himself the witness objected to. It appears to me that when the cause of action in this case is considered, Pullen's interest is obvious. The case states that the suit is brought upon a promise by Littlejohn to pay the amount of overcheckings by him made upon the bank whilst Pullen was cashier thereof; that is, that Littlejohn received money of the bank from the hands of Pullen, for which Littlejohn had no (382)  right to check, and Pullen had no authority to pay. Therefore, as he ought not to have made such payments without authority, he is liable to the bank for them. But if this recovery can be made of Littlejohn, the bank will have no demand against Pullen. It follows that Pullen is interested in the event of this action.
This is not like the case where an agent is permitted to be a witness from the necessity of the case where, from the nature of the transaction, it is not likely that witnesses altogether disinterested can have a knowledge of it. In such cases the agent may be a witness as to things transacted within the scope of his authority. But when he acts beyond the limits of his authority, and thereby becomes liable himself, he cannot be a witness without release. (2 Stark., 753, 767, 768.) And in that situation Pullen appears to be, because he paid over the money to Littlejohn without authority from the bank. It is further to be considered that when agents are permitted to become witnesses from necessity as to transactions of which it is presumed they only have a knowledge, the rule is not extended further. They cannot be examined as to facts of which one person as well as another may have *Page 245 
a knowledge, and which, from the nature of their employment are not presumed to be confined to their knowledge. Thus in the present case, Littlejohn is charged with a debt due to the bank. Knowledge of the fact that he at a future day promised to pay it, is not necessarily confined to the cashier of the bank. The assumpsit should be proved by disinterested testimony, as in ordinary cases.
Every objection which could be made to Pullen may be made to the witness, because he was Pullen's surety as cashier, when, it is alleged, Littlejohn received the money sued for in this action.
PER CURIAM.                                             New Trial.
(383)